 Case
  Case1:21-cv-00078-JJM-PAS
       1:21-cv-00078-JJM-PAS Document
                              Document8-2 Filed03/10/21
                                       9 Filed  03/09/21 Page
                                                          Page11ofof11PageID
                                                                       PageID#:#:149
                                                                                  148




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

                                                      §
JOAO CABRAL                                           §
Plaintiff                                             §
                                                      §
v.                                                    §
                                                      §     C.A. NO.: 1:21-cv-00078-JJM-PAS
LOWE’S HOME CENTERS, LLC, and                         §
RUST-OLEUM SALES COMPANY, INC.                        §
Defendants                                            §
                                                      §
                                                      §

                        ORDER GRANTING JOINT MOTION TO REMAND

              ON THIS DAY came on for consideration Plaintiff Joao Cabral, Defendant Lowe’s Home

     Centers, LLC, and Defendant Rust-Oleum Sales Company, Inc.’s Joint Motion to Remand. The

     Court finds that the Motion has merit and should be granted.

              It is therefore ORDERED that the parties’ Joint Motion to Remand is GRANTED and that

     this case is REMANDED to Cause No. PC-2020-07057 in the State of Rhode Island Superior

     Court.


                           10th day of __________________,
              SIGNED this ______            March          2021.




                                                                JUDGE
                                                                JUDG
                                                                   GE PRESIDING
